United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-2052
                                  ___________

Tammy L. Miller;                         *
                                         *
             Plaintiff-Appellee,         *
                                         *
Russell W. Miller, Individually, and     *
as guardian for, Dustan Gauley, Katie    *
Gauley, Tabitha Miller, Nicholas         *
Miller, and Brittany Miller,             *
                                         *
             Plaintiff,                  * Appeal from the United States
                                         * District Court for the Northern
       v.                                * District of Iowa.
                                         *
Woodharbor Molding & Millworks,          *       [UNPUBLISHED]
Inc.;                                    *
                                         *
             Defendant-Appellant,        *
                                         *
Todd Piper; Curtis Lewerke;              *
Jon Lewerke,                             *
                                         *
             Defendants.                 *
                                    ___________

                            Submitted: April 9, 2001

                                 Filed: April 18, 2001
                                  ___________
Before BOWMAN and FAGG, Circuit Judges, and CARMAN,* Judge.
                           ___________

PER CURIAM.

       Tammy Miller brought a sexual harassment lawsuit against her employer,
Woodharbor Molding & Millworks, Inc. The district court** found Miller was
subjected to a hostile work environment at Woodharbor, granted judgment in Miller's
favor, and awarded her $15,000 in damages. After the district court's decision, the
United States Supreme Court decided Burlington Industries, Inc. v. Ellerth, 524 U.S.
742 (1998) and Faragher v. City of Boca Raton, 524 U.S. 775 (1998), which hold an
employer is not vicariously liable for a supervisor's sexually harassing behavior if the
employer can prove a two-part affirmative defense. We reversed and remanded for
consideration of that affirmative defense. See Miller v. Woodharbor Molding &
Millworks, Inc., 174 F.3d 948, 949 (8th Cir. 1999) (per curiam). Applying Ellerth and
Faragher on remand, the district court concluded Woodharbor failed to prove it
exercised reasonable care to prevent and correct sexual harassment and failed to prove
Miller unreasonably failed to take advantage of any preventive or corrective
opportunities. The district court awarded damages, attorney fees, and postjudgment
interest. Woodharbor appeals arguing the district court misapplied the affirmative
defense standards. Having carefully considered the record, we conclude the district
court properly applied the standards spelled out in Ellerth and Faragher, and affirm on
the basis of the district court's thorough analysis. Woodharbor also contends the
award of attorney's fees is excessive and unsupportable. We conclude the district court
did not abuse its discretion in determining the attorney fee award. We thus affirm the
district court's rulings. See 8th Cir. R. 47B.

      *
       The Honorable Gregory W. Carman, Chief Judge, United States Court of
International Trade, sitting by designation.
      **
         The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.

                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-